          Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT                     ML No. 20-ml-308
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE YOUTUBE URL SERVICED BY
 GOOGLE LLC


Reference:    DOJ Ref. # CRM-182-70901; Subject Account:
http://www.youtube.com/channel/UCX_QXuS4B-th6TYYblj6Log

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Agreement between the United States of America and the Republic of Poland

on the Application of the Treaty between the United States of America and the Republic of

Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed at Washington 25 June 2003, Pol.-U.S., June 9, 2006, S. TREATY

DOC. NO. 109-13 (2006) (hereinafter, the “Agreement”), to execute a request from the Republic

of Poland (“Poland”). The proposed Order would require Google LLC (“PROVIDER”), an

electronic communication service and/or remote computing service provider located in Mountain

View, California, to disclose certain records and other information pertaining to the PROVIDER

account(s) associated with YouTube URL http://www.youtube.com/channel/UCX_QXuS4B-

th6TYYblj6Log, as set forth in Part I of Attachment A to the proposed Order, within ten days of

receipt of the Order. The records and other information to be disclosed are described in Part II of
          Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 2 of 7



Attachment A to the proposed Order. In support of this application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Agreement Annex art. 5(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Poland’s request has been duly authorized



                                                  2
           Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 3 of 7



by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Poland in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Poland are investigating an unknown suspect(s) for copyright

infringement offenses, which occurred in and before November 2017, in violation of the criminal

law of Poland, specifically, Articles 116 and 117 of the Polish Act on Copyright and

Neighbouring Rights of February 4, 1994. A copy of the applicable laws is appended to this

application. The United States, through the Office of International Affairs, received a request

from Poland to provide the requested records to assist in the criminal investigation and/or




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
          Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 4 of 7



prosecution. Under the Agreement, the United States is obligated to render assistance in

response to the request.

     6.          According to authorities in Poland, in November 2017, a large Polish

broadcasting company (the “Victim Company”), during routine tasks of monitoring the Internet,

discovered that YouTube user ZMatiYTx had published at least seven episodes of a program

called “Wlatey Moch,” an animated comedy series. According to open sources, the program

consists of a total of 127 regular episodes and two special episodes and has often been compared

to the American cartoon series “South Park.” The show “Wlatey Moch” had been aired on

Polish television by the Victim Company between November 2006 and December 2011 and won

a prestigious Polish television series award in 2008. The Victim Company held exclusive rights

to broadcasting the episodes. YouTube user ZMatiYTx rebroadcasted the episodes without its

authorization.

     7.          YouTube user ZMatiYTx was identified as illegally rebroadcasting “Wlatey

Moch” episodes on YouTube channel http://www.youtube.com/channel/UCX_QXuS4B-

th6TYYblj6Log. The episodes were redistributed at various unknown but repeated occasions,

before November 14, 2017, when the Victim Company discovered the infringement. Polish

authorities determined that YouTube user ZMatiYTx did not have any distribution rights to any

of the episodes of “Wlatey Moch” and that all copyrights associated with these episodes belong

to the Victim Company.

     8.          Pursuant to figures presented by the Victim Company, the amount of loss from

the rebroadcasted episodes on the YouTube channel




                                                 4
          Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 5 of 7



http://www.youtube.com/channel/UCX_QXuS4B-th6TYYblj6Log amounted to about PLN

45,271 (approximately USD 11,800).

     9.        Polish authorities have not determined when specifically YouTube URL

http://www.youtube.com/channel/UCX_QXuS4B-th6TYYblj6Log started rebroadcasting the

episodes, but note that it was before November 14, 2017. This YouTube URL appeared to have

been exclusively used by its user(s) to illegally rebroadcast “Wlatey Moch” episodes.

    10.        Because, to date, Polish authorities have not been able to identify the individuals

responsible for the unauthorized broadcasting of the episodes, and in order to further their

investigation, they request non-content records for YouTube URL

http://www.youtube.com/channel/UCX_QXuS4B-th6TYYblj6Log, registered to

PROVIDER.

                                   REQUEST FOR ORDER

    11.        The facts set forth above show that there are reasonable grounds to believe that

the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Poland

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of




                                                 5
          Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 6 of 7



Attachment A to the proposed Order within ten days of receipt of the Order.



                                                   Respectfully submitted,

                                                   VAUGHN A. ARY
                                                   DIRECTOR
                                                   OFFICE OF INTERNATIONAL AFFAIRS
                                                   OK Bar Number 12199



                                               By: ____________________________
                                                   Ruxandra Barbulescu
                                                   Trial Attorney
                                                   NY Bar Number 2988228
                                                   Office of International Affairs
                                                   Criminal Division, Department of Justice
                                                   1301 New York Avenue, N.W., Suite 800
                                                   Washington, D.C. 20530
                                                   (202) 305-4136 telephone
                                                   (202) 514-0080 facsimile
                                                   Ruxandra.Barbulescu@usdoj.gov




                                               6
          Case 1:20-ml-00308-RBC Document 1 Filed 03/19/20 Page 7 of 7



                          Relevant Provisions of the Polish Act on
                   Copyright and Neighbouring Rights of February 4, 1994


Article 116, Section 1

Whoever, without authorization or against its terms and conditions, disseminates someone else’s
work, in the original or derivative version performance, phonogram, videogram or broadcast,
shall be liable to a fine, restriction of liberty or deprivation of liberty for the period of up to 2
years.

Article 117, Section 1

Whoever, without authorization or against its conditions, uses or reproduces another person’s
work in the original or derivative version, performance, phonogram, videogram or broadcast, for
the purpose of its dissemination, shall be liable to a fine, restriction of liberty or deprivation of
liberty for the period of up to 2 years.
